  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                  Page 1 of 13 PageID 529



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                )
 VITA NUOVA Inc.,                               )
                                                )
               Plaintiff                        )   Case No. 4:19-cv-00532-O
                                                )
       v.                                       )
                                                )
 ALEX M. AZAR II, in his official capacity      )
 as Secretary of Health and Human               )
 Services, et al.                               )
                                                )
               Defendants.                      )
                                                )


                           ANSWER TO AMENDED COMPLAINT

       Defendants, Alex Azar II, in his official capacity as Secretary of Health and Human

Services, and the United States of America, hereby answer Plaintiff’s complaint as follows:

       The introductory paragraphs of Plaintiff’s complaint contain Plaintiff’s characterization

of this action; argument and conclusions of law; allegations regarding counts dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28;

and allegations that are restated elsewhere in Plaintiff’s complaint. Thus, no response is required.

To the extent a response is deemed necessary, Defendants incorporate their responses below to

the numbered paragraphs in Plaintiff’s complaint.

       1.      The allegations in this paragraph consist of a legal conclusion to which a response

is not required.

       2.      The allegation in this paragraph consist of a legal conclusion to which a response

is not required.

       3.      Admitted.
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 2 of 13 PageID 530



       4.      Admitted.

       5.      Admitted.

       6.      To the extent the allegations in this paragraph relate to the count(s) dismissed for

lack of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No.

28, no response is required. To the extent the allegations relate to the surviving count,

Defendants respond as follows: This paragraph contains Plaintiff’s characterization of the Title X

program, not allegations of fact, and thus no response is required. To the extent a response is

deemed necessary, Defendants deny any characterization of the Title X statute, which speaks for

itself, and respectfully refer the Court to the statute for a complete and accurate statement of its

contents.

       7.      This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       8.      This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       9.      This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       10.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.




                                                  2
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                 Page 3 of 13 PageID 531



       11.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       12.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       13.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       14.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       15.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       16.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       17.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.




                                                3
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                 Page 4 of 13 PageID 532



       18.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       19.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       20.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       21.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       22.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       23.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       24.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.




                                                4
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 5 of 13 PageID 533



       25.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       26.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       27.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       28.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       29.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       30.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       31.     To the extent the allegations in the first sentence this paragraph relate to the

count(s) dismissed for lack of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion

and Order, see Dkt. No. 28, no response is required. To the extent the allegations relate to the

surviving count, Defendants lack sufficient knowledge or information to form a belief about the




                                                 5
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 6 of 13 PageID 534



truth of the allegations in the first sentence of this paragraph. The allegations in the second

sentence of this paragraph are denied.

       32.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       33.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       34.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       35.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       36.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       37.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       38.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.



                                                  6
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                  Page 7 of 13 PageID 535



       39.     To the extent the allegations in this paragraph relate to the count(s) dismissed for

lack of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No.

28, no response is required. To the extent the allegations relate to the surviving count,

Defendants lack sufficient knowledge or information to form a belief about the truth of the

allegations in this paragraph.

       40.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       41.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       42.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       43.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       44.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       45.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.



                                                 7
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 8 of 13 PageID 536



       46.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       47.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       48.     This paragraph consists of allegations relating to the count(s) dismissed for lack

of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No. 28,

and thus no response is required.

       49.     To the extent the allegations in this paragraph relate to the count(s) dismissed for

lack of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No.

28, no response is required. To the extent the allegations relate to the surviving count,

Defendants lack sufficient knowledge or information to form a belief about the truth of the

allegations in this paragraph.

       50.     This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited

statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       51.     This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited




                                                  8
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 9 of 13 PageID 537



statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       52.     This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited

statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       53.     Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in this paragraph.

       54.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph, except to state that the Defendants lack sufficient

knowledge or information to form a belief about the truth of the factual premise concerning Vita

Nuova’s religious beliefs.

       55.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph.

       56.     To the extent this paragraph consists of factual allegations, Defendants lack

sufficient knowledge to form a belief about the truth of such allegations. To the extent that the

remainder of this paragraph contains only argument and conclusions of law, not allegations of

fact, no response is required; to the extent a response is deemed necessary, Defendants deny the

remainder of this paragraph.




                                                  9
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                     Page 10 of 13 PageID 538



        57.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph.

        58.     This paragraph consists only of Plaintiff’s demand for relief as to the surviving

count, to which no response is required. To the extent a response is deemed necessary,

Defendants deny the allegations contained in the demand for relief and further aver that Plaintiff

cannot establish that it is entitled to the requested relief or any other relief or that certification of

the proposed class is appropriate.

        59.     This paragraph contains only Plaintiff’s characterization of this action, not

allegations of fact, and thus no response is required.

        60.     This paragraph contains only Plaintiff’s description of the putative class, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendants admit that Plaintiff has accurately described the scope of the class it asks

the Court to certify, but Defendants deny that class certification would be appropriate.

        61.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

        62.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

        63.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.



                                                   10
  Case 4:19-cv-00532-O Document 29 Filed 05/15/20                     Page 11 of 13 PageID 539



          64.    This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

          65.    This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

          66.    To the extent the allegations in this paragraph relate to the count(s) dismissed for

lack of jurisdiction in this Court’s May 1, 2020 Memorandum Opinion and Order, see Dkt. No.

28, no response is required. To the extent the allegations relate to the surviving count, this

paragraph consists only of Plaintiff’s demand for relief, to which no response is required. To the

extent a response is deemed necessary, Defendants deny the allegations contained in the demand

for relief and further aver that Plaintiff is not entitled to the requested relief or any other relief.

                                              DEFENSES

          1.     This Court lacks subject matter jurisdiction over this action.

          Defendants reserve the right to assert additional defenses during the pendency of this

action.

          Defendants hereby deny all allegations in Plaintiff’s complaint not expressly admitted.




 Dated: May 15, 2020                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General




                                                   11
Case 4:19-cv-00532-O Document 29 Filed 05/15/20    Page 12 of 13 PageID 540




                                     ERIN NEALY COX
                                     United States Attorney

                                     MICHELLE BENNETT
                                     Assistant Branch Director

                                      /s/ Bradley P. Humphreys
                                     BRADLEY P. HUMPHREYS
                                     DANIEL RIESS
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division
                                     1100 L Street, NW
                                     Washington, D.C. 20005
                                     Telephone: (202) 305-0878
                                     Fax: (202) 616-8460
                                     Email: Bradley.Humphreys@usdoj.gov

                                     Counsel for Defendants




                                   12
 Case 4:19-cv-00532-O Document 29 Filed 05/15/20                   Page 13 of 13 PageID 541



                                 CERTIFICATE OF SERVICE

        On May 15, 2020, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all parties electronically or by another manner

authorized by Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                              /s/ Bradley P. Humphreys
                                                              Bradley P. Humphreys
